DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Priority
The present application is a continuation of U.S. Application No. 15/393,451, filed December 29, 2016, now U.S. Patent 11,170,014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:   The claim recites a series of steps and, therefore, is a process  
Step 2A, P1: 	Claims 1, 9, and 16 recite the limitations receiving an identification of content; receiving the identified content; accessing search engine processing logic; processing the received content using the subset of search engine processing logic, without indexing the received content to be accessed for responding to search queries from the search engine; generating a representation of a predicted search result of the received content based on the processing; and transmitting, to the user device, the representation of the predicted search result.
The limitation of “processing”, which specifically reads “processing the received content using the subset of search engine processing logic” in claim 1, 9 and 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, but for the “by the computer system” language, “processing” in the context of this claim encompasses the user manually processing a request. 
Similarly, the limitation based on the processing, generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “generating” in the context of this claim encompasses that a user mentally, and with the aid of pen and paper, writing a representation of a predicted search result on a sheet of paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, P2:  This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving an identification of content; receiving the identified content; accessing search engine processing logic;” and “transmitting, to the user device, the representation of the predicted search result.”
The limitations “receiving an identification of content and receiving the identified content” has been used in conjunction with the “accessing search result engine processing logic,” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitations “receiving an identification of content and receiving the identified content” has been used in conjunction with the “accessing search result engine processing logic,””, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and receiving steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Therefore, the claim is not patent eligible.
Accordingly, claim 1, 9 and 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 8, 10 – 15 and 17 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “outputting a tool for identifying content, wherein the identification of the content is received by way of the tool”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, from the user device, a request to index the content based on the predicted search result; and indexing, in response to the request, the content to be accessed for responding to search queries”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 11, since they recite similar limitations.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the receiving the identification of the content comprises receiving, from the user device, the identification of the content without initializing a request for the identification”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. Same rationale applies to claim 10, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “creating an isolated environment separated from a production environment of the search engine; and processing the content in the isolated environment”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Same rationale applies to claim 12, since they recite similar limitations.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the transmitting the representation of the predicted search result comprises transmitting the representation of the predicted search result embedded in a mock search query response web page mimicking a query result of the search engine”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims13 and 19, since they recite similar limitations.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the generating comprises generating a plurality of predicted search results corresponding to respective query environments”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since they recite similar limitations.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 7.  Therefore, claim 8 recites the same abstract idea of claim 7. The claim recites the additional limitation of “a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Same rationale applies to claim 15, since they recite similar limitations.
Same rationale applies to claims 10 – 15 and 17 – 20, respectively, since they also recite limitations that further elaborate on the abstract idea.

Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.  


Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 21 of Application No. 15/393,451, now U.S. Patent 11,170,014. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows:




 
  Instant application 17/508,526
Co-pending Application 15/393,451
1. A method comprising: 

receiving, from a user device, an identification of content; 

receiving, by a computing device, the identified content; 




accessing search engine processing logic; 



processing the received content using the subset of search engine processing logic, without indexing the received content to be accessed for responding to search queries from the search engine;

 

generating a representation of a predicted search result of the received content based on the processing; and


transmitting, to the user device, the representation of the predicted search result.


2. The method of Claim 1 further comprising: outputting a tool for identifying content, wherein the identification of the content is received by way of the tool.


3. The method of Claim 1 further comprising: receiving, from the user device, a request to index the content based on the predicted search result; and indexing, in response to the request, the content to be accessed for responding to search queries.

4. The method of Claim 1, wherein the receiving the identification of the content comprises receiving, from the user device, the identification of the content without initializing a request for the identification.


5. The method of Claim 1, wherein the processing comprises: creating an isolated environment separated from a production environment of the search engine; and processing the content in the isolated environment.


6. The method of Claim 1, wherein the transmitting the representation of the predicted search result comprises transmitting the representation of the predicted search result embedded in a mock search query response web page mimicking a query result of the search engine.

7. The method of Claim 1, wherein the generating comprises generating a plurality of predicted search results corresponding to respective query environments.

8. The method of Claim 7, wherein a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment.










9. A system comprising: a processor; and a memory having stored thereon instructions that, when executed by the processor, control the processor to: 


receive, from a user device, an identification of content; 

receive the identified content; 




access search engine processing logic; 

process the received content using the subset of search engine processing logic, without indexing the received content to be accessed for responding to search queries from the search engine;



generate a representation of a predicted search result of the received content based on the processing; and 

transmit, to the user device, the representation of the predicted search result.

10. The system of Claim 9, wherein the instructions, when executed by the processor, control the processor to receive the identification of the content without initializing a request for the identification.

11. The system of Claim 9, wherein the instructions, when executed by the processor, further control the processor to: receive, from the user device, a request to index the content based on the predicted search result; and in response to the request, index the content to be accessed for responding to search queries.

12. The system of Claim 9, wherein the instructions, when executed by the processor, control the processor to process the content by: creating an isolated environment separated from a production environment of the search engine; and processing the content in the isolated environment.

13. The system of Claim 9, wherein the instructions, when executed by the processor, further controls the processor to: embed the predicted search result in a mock search query response web page mimicking a query result of the search engine; and transmit the mock search query response web page to the user device.

14. The system of Claim 9, wherein the instructions, when executed by the processor, further controls the processor to generate a plurality of predicted search results corresponding to respective query environments.

15. The system of Claim 14, wherein a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment.









16. A method comprising: 

accessing, by a computing device, a preview tool for previewing search results of a search engine; 

submitting, by the computing device, a location of content to be processed and indexed using the preview tool; 





transmitting, by the computing device, the location of the content to a search engine server; 

receiving, by the computing device, a representation of a predicted search result of the content, the content being processed and indexed as if the content was identified by the search engine without the content being placed in production data of the search engine for responding to search queries; and

displaying, by the computing device, the representation of the predicted search result.

17. The method of Claim 16, wherein the computing device initializes the submission of the location of the content.

18. The method of Claim 16 further comprising: submitting, by the computing device using the preview tool, a request to index the content based on the displayed representation of the predicted search result, the content being placed in production data of the search engine for responding to search in response to the request.
19. The method of Claim 16, wherein the receiving comprises receiving a mock search query response web page mimicking a query result of the search engine, the predicted search result being embedded in the mock search query response web page.

20. The method of Claim 16, wherein the receiving comprises receiving a plurality of predicted search results corresponding to respective query environments, a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment, and the displaying comprises displaying the first predicted search result and the second predicted search result simultaneously.

1. A method comprising: 

receiving, by one or more computing devices from a user device, a locator of content, the content associated with the locator not having been previously indexed by a search engine in a search index; 
retrieving, by the one or more computing devices, the content at the locator; 

accessing, by the one or more computing devices, content processing logic of the search engine; 

processing, by the one or more computing devices, the retrieved content for preview using the content processing logic, such that the retrieved content is not made available in the search index capable of being produced as search results in response to search queries; 

generating, by the one or more computing devices, a preview of a predicted search result based on the processing of the retrieved content; and 

transmitting, by the one or more computing devices to the user device, the preview of the predicted search result.

2. The method of claim 1 further comprising: outputting, by the one or more computing devices on the user device, a tool for identifying content, receiving, by the one or more computing devices, the locator to content as an input to the tool.

3. The method of claim 1 further comprising: receiving, by the one or more computing devices from the user device, a request to index the content based on the predicted search result; and indexing, by the one or more computing devices in response to the request, the content using the indexing logic of the search engine to make the content available as search results in response to search queries.

4. The method of claim 1, wherein the processing comprises: creating, by the one or more computing devices, an isolated environment that is separate from a production environment of the search engine where contents are made available as search results in response to search queries; and processing, by the one or more computing devices, the retrieved content in the isolated environment.

5. The method of claim 1, wherein the transmitting the preview of the predicted search result comprises transmitting the preview of the predicted search result embedded in a mock search query response web page mimicking a query result of the search engine.

6. The method of claim 1, wherein the generating comprises generating a plurality of predicted search results corresponding to respective query environments.

7. The method of claim 6, wherein a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment.

8. The method of claim 1, wherein the predicted search result comprises a snippet of the retrieved content.

9. The method of claim 1, wherein the content is retrieved directly from a URL or from a file without using the searching logic of the search engine.

10. A system comprising: one or more processors; and a memory having stored thereon instructions that, when executed by the one or more processors, control the one or more processors to: 

receive, from a user device, a locator to content, the content associated with the locator not having been previously indexed by a search engine in a search index;

retrieve the content at the locator; 

access content processing logic of the search engine; 
process the retrieved content for preview using the content processing logic, such that the retrieved content is not made available in the search index capable of being produced as search results in response to search queries; 

generate a preview of a predicted search result based on the processing of the retrieved content; and 

transmit, to the user device, the preview of the predicted search result.

11. The system of claim 10, wherein the instructions, when executed by the one or more processors, further control the one or more processors to: receive, from the user device, a request to index the content based on the predicted search result; and in response to the request, index the content using the indexing logic of the search engine to make the content available as search results in response to search queries.

12. The system of claim 10, wherein the instructions, when executed by the one or more processors, control the one or more processors to process the retrieved content by: creating an isolated environment separate from a production environment of the search engine where contents are made available as search results in response to search queries; and processing the retrieved content in the isolated environment.

13. The system of claim 10, wherein the instructions, when executed by the one or more processors, further controls the one or more processors to: embed the predicted search result in a mock search query response web page mimicking a query result of the search engine; and transmit the mock search query response web page to the user device.

14. The system of claim 10, wherein the instructions, when executed by the one or more processors, further controls the one or more processors to generate a plurality of predicted search results corresponding to respective query environments.

15. The system of claim 14, wherein a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment.

16. The system of claim 10, wherein the predicted search result comprises a snippet of the retrieved content.





17. A method comprising: 

accessing, by a computing device, a preview tool for previewing search results of a search engine; 

submitting, by the computing device, a locator to content to be processed using the preview tool to generate a preview of a predicted search result for the content, wherein the content associated with the locator has not been indexed by a search engine in a search index; 

transmitting, by the computing device, the content at the locator to the search engine server; 

receiving, by the computing device, a preview of a predicted search result of the content, the content being processed for preview by only content processing logic of a search engine such that the content is not made available in the search index capable of being produced as search results in response to search queries; and displaying, by the computing device, the preview of the predicted search result.


18. The method of claim 17 further comprising: submitting, by the computing device using the preview tool, a request to index the content based on the displayed preview of the predicted search result, so that the content is placed in production data of the search engine and made available as search results in response to search queries.



19. The method of claim 17, wherein the receiving comprises receiving a mock search query response web page mimicking a query result of the search engine, the predicted search result being embedded in the mock search query response web page.

20. The method of claim 17, wherein the receiving comprises receiving a plurality of predicted search results corresponding to respective query environments, a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment, and the displaying comprises displaying the first predicted search result and the second predicted search result simultaneously.

21. The method of claim 17, wherein the predicted search result comprises a snippet of the content located at the submitted locator to the content.








Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 21 of co-pending application 15/393,451, now U.S. Patent 11,170,014.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “processing the received content using the subset of search engine processing logic, without indexing the received content to be accessed for responding to search queries from the search engine; generating a representation of a predicted search result of the received content based on the processing.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to provide direct access is to search engine processing and indexing logic to avoid delay, provide accurate predictions, and update automatically to changes in search engine processing logic. The reliable predicted result is prepared without compromising the integrity of future search results.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2012/0047134 A1 issued to Othar Hansson et al. (“Hansson”).
With respect to claim 1, Hansson discloses a method, comprising: 
receiving, from a user device, an identification of content; receiving, by a computing device, the identified content index (A search system can select one or more resources in response to receiving a search query. The Internet provides access to a wide variety of resources, for example, video files, image files, audio files, or Web pages, including content for particular subjects, book articles, or news articles. A search system can select one or more resources in response to receiving a search query. Para [0003]. The search engine identifies the resources Para [0034] and query suggestions that results in the identification of content Para [0138]); 
accessing search engine processing logic (Search systems can provide search suggestions to users to help users satisfy their informational needs. Some search systems provide query suggestions in the form of a list of query suggestions as the user is typing a query. The user can select one of the query suggestions from the list without having to type the entire query suggestion. A client device typically sends suggestion requests to a search engine with each keystroke, and the search engine provides the query suggestions with prefixes that match the entered characters. Here, users accessing information from the search system in order to help users their needs. Users accessing information without typing a query (logic) to the search engine. See Para [0004]);
processing the received content using the subset of search engine processing logic, without indexing the received content to be accessed for responding to search queries from the search engine (Search systems can provide search suggestions to users to help users satisfy their informational needs. Some search systems provide query suggestions in the form of a list of query suggestions as the user is typing a query. See Para [0004]. By use of an input device, such as an arrow key, the user can highlight one of the suggestions 532, and corresponding content 536 is shown in a preview pane 538 and if the user highlights suggestion 532b, as indicated by the dashed box 534a, then a preview of the webpage at example1.com is shown in the preview pane 538. See Para [0143 – 0144]);
generating a representation of a predicted search result of the received content based on the processing content (If the user highlights suggestion 532b, as indicated by the dashed box 534a, then a preview of the webpage at example1.com is shown in the preview pane 538. Another input, such as an enter key input, causes the client device to navigate to the previewed web page. Conversely, if the user highlights suggestion 532d, as indicated by the dashed box 534b, then search results are shown in the preview pane 538. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. See Para [0144 - 0145]); and 
transmitting, to the user device, the representation of the predicted search result (if the user highlights suggestion 532d, as indicated by the dashed box 534b, then search results are shown in the preview pane 538. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. (See Para [0145] and see also in Para [0055], the providing and displaying of search results in response to prediction criteria being met in the four time-sequenced representations of the search resource).
As to claim 2, outputting a tool for identifying content, wherein the identification of the content is received by way of the tool (Para [0047], the query input field 122 can receive query characters from a user, e.g., keystroke inputs, and provides each input to the search engine 110 in the form of a query suggestion request. In response to the query suggestion request, the query suggestion system 118 identifies and ranks query suggestions according to an order from highest rank to a lowest rank, and provides the client device with the query suggestions 113 and Para [0223], previously provided are relevant to the search results current being provided).
As to claim 3, receiving, from the user device, a request to index the content based on the predicted search result; and indexing, in response to the request, the content to be accessed for responding to search queries (the search engine identifies the resources by crawling the publisher web sites and indexing the resources provided by the publisher web sites. The indexed and, optionally, cached copies of the resources are stored in an indexed cache. The client devices submit search queries to the search engine. The search queries are submitted in the form of a search request that includes the search request and, optionally, a unique identifier that identifies the client device that submits the request. Para [0034 – 0035]).
As to claim 4, the receiving the identification of the content comprises receiving, from the user device, the identification of the content without initializing a request for the identification (query suggestions that result in the identification of content that is classified as sensitive content, e.g., pornographic content as identified by one or more pre-existing porn classifiers, are not used for generating search results. For example, resources that are identified by a query suggestion can be checked by porn classifiers, and if a threshold number of the resources are classified as including porn (e.g., 10%, or any of the resources that would be referenced in the first page of search results, etc.), then the search results are not provided for the query suggestion. In alternate implementations, the search results are generated but are not shown automatically. Instead, a button is shown that indicates the content that will be shown is potentially sensitive, and the user must confirm that the search results can be shown. Para [0138]).
As to claim 5, creating an isolated environment separated from a production environment of the search engine; and processing the content in the isolated environment (Para [0027]: providing query suggestions in response to a query suggestion request and providing search results for at least one of the suggestions if a prediction criterion is met. When the prediction criterion is met, search results are provided to a client device associated with the query suggestion request and presented in a search interface. Para [0074]: The second query suggestions QS.sub.ba includes the query suggestion "bank" with the highest probability of being selected by a user. Here, the second search suggestion request, i.e., "ba", can be interpreted as a confirmation that the search results SR.sub.bank are of interest to the user. Accordingly, the search service 304 interprets this as meeting a prediction criterion (i.e., receiving a confirmation of a query for pending search results for that query)).
As to claim 6, the transmitting the representation of the predicted search result comprises transmitting the representation of the predicted search result embedded in a mock search query response web page mimicking a query result of the search engine (Para [0145]: if the user highlights suggestion as indicated by the dashed box, then search results are shown in the preview pane. The user may interact with the search results as described above. If the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result. (See Para [0145] and in Para [0055], the providing and displaying of search results in response to prediction criteria being met in the four time-sequenced representations of the search resource, Para [0142]: displayed can remain displayed when new search results are received for a new query suggestion. See also, Para [0038]: The client devices receive the search results pages and render the pages for presentation to users. The publisher of the web site hosting the resource receives the request for the resource from the client device and provides the resource to the requesting client device).
As to claim 7, generating a plurality of predicted search results corresponding to respective query environments (Para [0009]: generating a search interface that includes a query input field; providing query characters input in the query input field to a search service as a first query suggestion request; generating an indication in the search interface that indicates the first query suggestion for which the first search results are responsive; and Para [0027]: providing query suggestions in response to a query suggestion request and providing search results for at least one of the suggestions if a prediction criterion is met. When the prediction criterion is met, search results are provided to a client device associated with the query suggestion request and presented in a search interface).
As to claim 8, a first predicted search result of the plurality of predicted search results corresponds to a mobile query environment, and a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment (a determination can be made that a timeout occurred and search results: Para [0028], and “a second predicted search result of the plurality of predicted search results corresponds to a non-mobile query environment” [i.e. search result realizes a user: Paras [0007, 0010, 0027]).



The subject matter of claims 9 – 15 and 16 – 20 are rejected in the analysis above in claims 1 – 8 and since each and every limitations of claims 9 – 15 and 16 – 20  has been addressed above in the rejection of claims 1 – 8, claim 9 – 15 and 16 – 20  are rejected for the same reasons as applied to hereinabove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2014/0379857 (KIM): storing the portions of content. A content retrieval request is received from a user using a processor. A network environment of the user is checked. The content is retrieved according to the content retrieval request. The content information in which the retrieved content matches the checked network environment is provided.
USPGPUB 20170249668 (Delort): generating annotation corresponding to a selected annotation type by a data processing system for the selected annotation type, where the annotation utilizes information received from a first source data feed separate from a second source data feed for a content item of a content provider, and the first source data feed is established before to the second source data feed. The generated annotation and the content item for display are provided on an information resource at a client device by the data processing system to the client device.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162